DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13, 15-21, 23-30 and 33-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 13 and 26, none of the prior art on record teaches, suggests or renders obvious, either alone or in combination, an optoelectronic device comprising: the core and the first shell have direct contact with one another, wherein the first shell and the second shell have direct contact with one another, wherein the core is bonded to the first shell by chemical bonds such that virtually no free bonds are present on a surface of the core, wherein the first shell is bonded to the second shell by chemical bonds such that virtually no free bonds are present on a surface of the first shell, wherein the second shell consists of two partial shells, wherein a second partial shell surrounds a first partial shell, wherein the first shell and the first partial shell have direct contact with one another, wherein the first partial shell and the second partial shell have direct contact with one another, wherein the first partial shell consists essentially of TiO2, and wherein the second partial shell consists essentially of Al2O3.
Claims 15-21, 23-25, 27-30 and 33-34 are allowed because of their dependency to the allowed base claims 13 and 26 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596.  The examiner can normally be reached on Monday-Friday (10-18).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818